Exhibit 10.1

FIRST MODIFICATION TO SECOND AMENDED AND RESTATED BUSINESS LOAN AND

SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FIRST MODIFICATION TO SECOND AMENDED AND RESTATED BUSINESS LOAN AND
SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of
March 31, 2009, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank (“Citizens Bank”), acting in its capacity as
the administrative agent for the Lenders (the “Administrative Agent”), having
offices at 8521 Leesburg Pike, Suite 405, Vienna, Virginia 22182; and (ii) ICF
CONSULTING GROUP, INC., a Delaware corporation (“ICFG”), ICF INTERNATIONAL,
INC., a Delaware corporation (“ICF International”), and each other “Borrower”
party to the hereinafter referenced Loan Agreement from time to time (together
with ICFG and ICF International, each, a “Borrower” and collectively, the
“Borrowers”), each having offices at 9300 Lee Highway, Fairfax, Virginia 22031.
Capitalized terms used but not defined herein shall have the meanings attributed
to such terms in the Loan Agreement.

W I T N E S S E T H    T H A T:

WHEREAS, pursuant to the terms of a certain Second Amended and Restated Business
Loan and Security Agreement dated as of February 20, 2008 (as amended, modified
or restated from time to time, the “Loan Agreement”), by and among the
Borrowers, the Administrative Agent and the Lenders, the Borrowers obtained
loans and certain other financial accommodations (collectively, the “Loan”) from
the Lenders in the aggregate maximum principal amount of Two Hundred
Seventy-five Million and No/100 Dollars ($275,000,000.00); and

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders consent to the sale, in one or more offerings, of up to Two Hundred
Million and No/100 Dollars ($200,000,000.00) of capital stock of ICF
International (the “Stock Sale”); and

WHEREAS, the Borrowers have also requested that the Administrative Agent and the
Lenders consent to the proposed acquisition by ICFG of all of the issued and
outstanding Capital Stock of Macro International Inc. (“Macro”), pursuant to
that certain Stock Purchase Agreement dated as of March 27, 2009 (the “Macro
Acquisition Agreement”), by and among the ICF International, ICFG, infoGroup
Inc. and Opinion Research Corporation, the sole shareholder of Macro (the “Macro
Acquisition”); and

WHEREAS, the Administrative Agent and Lenders have agreed to grant the
Borrowers’ requests set forth above, subject to the Borrowers’ agreement to
modify the interest rates charged on amounts advanced under the Facilities, as
well as other terms and provisions of the Loan Agreement more particularly
described herein; and

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to enter
into this Modification to memorialize the agreements and understanding of the
parties with respect to the foregoing matters, as hereinafter provided.



--------------------------------------------------------------------------------

NOW THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. Consent to the Stock Sale. Subject to the terms and conditions of this
Modification and the other Loan Documents, the Administrative Agent and the
Lenders hereby consent, for all purposes for which such consent may be necessary
or required pursuant to Sections 7.1(b) and 7.8(a) of the Loan Agreement, to the
Stock Sale; provided that (i) the Stock Sale shall occur on or before
September 30, 2010, (ii) the Stock Sale shall be consummated in accordance with
all applicable laws, and (iii) the proceeds of the Stock Sale, net of normal and
customary fees, costs and expenses incurred by the Borrowers with respect
thereto, shall be immediately used by the Borrowers to reduce the outstanding
principal balance of the Loans.

3. Consent to the Macro Acquisition. The Borrowers hereby represent and warrant
that the Macro Acquisition would have constituted a “Permitted Acquisition”
under Section 7.1(d) of the Loan Agreement, but for the fact that the Macro
Acquisition would violate Section 7.1(d)(ii)(H) of the Loan Agreement absent the
prior written consent of the Required Lenders. The Administrative Agent and the
Lenders hereby consent to the Macro Acquisition, subject to the following terms,
covenants and conditions:

(a) ICFG shall acquire one hundred percent (100%) of the issued and outstanding
Capital Stock of Macro, free and clear of all liens, claims, encumbrances and
other restrictions or limitations on transfer thereof (other than Permitted
Liens);

(b) the Macro Acquisition shall be consummated substantially in accordance with
the Macro Acquisition Agreement (a copy of which shall be provided to the
Administrative Agent and its counsel prior to the Borrowers’ use of any Loan
proceeds for the Macro Acquisition), subject to the grant of any waivers
thereunder or modifications thereto;

(c) the Borrowers shall cause Macro to be joined to the Loan Agreement, the
Notes and the other Loan Documents as a “Borrower” or “Maker” party thereto (as
applicable) pursuant to Section 1.10 of the Loan Agreement by executing and/or
delivering to the Administrative Agent a Joinder Agreement and such other
documents, instruments and agreements requested by the Administrative Agent in
connection therewith; and

(d) the Borrowers shall timely comply with all other requirements of
Section 7.1(d) of the Loan Agreement applicable to a “Permitted Acquisition”.

4. Modification to Pricing Grid. As a material inducement for the consents
granted by the Administrative Agent and the Lenders herein, the Borrowers hereby
agree to an increase in the interest rates charged on amounts outstanding under
the Loans. Accordingly, Exhibit 7 attached to the Loan Agreement is hereby
deleted in its entirety, and Exhibit 7 attached to this Modification substituted
in lieu thereof. It is understood and agreed, however, that the Borrowers shall
not be entitled to any reduction in the Applicable Interest Rate below the rates
corresponding to Level II set forth on Exhibit 7 attached to this Modification
until the date on which a change in the pricing level would occur based on the
Borrowers’ audited financial statements for the Fiscal Year ended December 31,
2009 submitted to the Administrative Agent and the Lenders pursuant to the terms
of the Loan Agreement. By way of example and not of limitation, if the
Borrowers’ Total Leverage Ratio as of any date of determination shall be greater
than or equal to 3.00 to 1.00, the Applicable Interest Rate shall be set at
Level I, and if the Borrowers’ Total Leverage Ratio as of any date of
determination shall be less than 3.00 to 1.00, the Applicable Interest Rate
shall be set at Level II. Following the Administrative Agent’s and the Lenders’

 

2



--------------------------------------------------------------------------------

receipt of the Borrowers’ Quarterly Covenant Compliance /Non-Default Certificate
based on the audited financial statements for the Fiscal Year ended December 31,
2009, interest rate adjustments shall be made in the manner set forth in the
Notes, the Loan Agreement and the exhibits attached thereto.

5. Conditions Precedent. As a condition precedent to the effectiveness of this
Modification, the Administrative Agent and its counsel shall have received the
following, each in form and substance satisfactory to the Administrative Agent
and its counsel in all respects, a fully executed copy of this Modification and
such other documents, instruments, certificates of good standing, corporate
resolutions, limited liability company consents, UCC financing statements,
opinions, certifications, and agreements as the Administrative Agent may
reasonably request, each in such form and content and from such parties as the
Administrative Agent shall require.

6. Miscellaneous.

(a) Without limiting the Borrowers’ obligation under Section 1.7(e) of the Loan
Agreement to pay the Administrative Agent’s costs and expenses incurred in
connection with the Loan (including, without limitation, reasonable attorneys’
fees), simultaneously with the execution and delivery of this Modification (and
as a condition precedent to its effectiveness), the Borrowers shall pay (i) to
the Lead Arranger, in immediately available funds, an upfront fee (for the
ratable benefit of the Lenders approving this Modification) in the amount of
Five Hundred Fifty Thousand and No/100 Dollars ($550,000.00); (ii) to the Lead
Arranger, those fees set forth in that certain Letter Agreement dated as of
March 5, 2009 among the Lead Arranger, the Administrative Agent and ICF
International; and (iii) to the Administrative Agent, all of the Administrative
Agent’s reasonable legal costs and expenses associated with this Modification
and the transactions referenced herein or contemplated hereby, including,
without limitation, the Administrative Agent’s reasonable legal fees and
expenses.

(b) Each Borrower hereby represents, warrants, acknowledges and agrees that as
of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement are true and correct as of the date hereof (except to the extent that
such representations and warranties expressly relate solely to an earlier date),
unless the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default; (iv) all schedules attached to
the Loan Agreement with respect to any particular representation and warranty of
the Borrowers set forth in the Loan Agreement (as modified) remain true,
accurate and complete, as updated in writing to the Administrative Agent as of
the date of this Modification; (v) all accrued and unpaid interest and fees
payable with respect to the Loan have been paid; and (vi) there has been no
material adverse change in the business, property or condition (financial or
otherwise) of the Borrowers since December 31, 2008.

(c) The Borrowers, and their respective representatives, successors and assigns,
hereby jointly and severally, knowingly and voluntarily RELEASE, DISCHARGE, and
FOREVER WAIVE and RELINQUISH any and all claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions,
and causes of action of whatsoever kind or nature, whether known or unknown,
which they have, may have, or might have or may assert now or in the future
against the Administrative Agent and/or the Lenders directly or indirectly,
arising out of, based upon, or in any manner connected with any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type,
in each case related to, arising from or in connection with the Loan, whether
known or unknown, and which occurred, existed, was taken, permitted, or begun
prior to the date hereof (including,

 

3



--------------------------------------------------------------------------------

without limitation, any claim, demand, obligation, liability, defense,
counterclaim, action or cause of action relating to or arising from the grant by
the Borrowers to the Administrative Agent and/or the Lenders of a security
interest in or encumbrance on collateral that is, was or may be subject to, or
an agreement by which the Borrowers are bound and which contains, a prohibition
on further mortgaging or encumbering the same). The Borrowers hereby acknowledge
and agree that the execution of this Modification by the Administrative Agent
and the Lenders shall not constitute an acknowledgment of or an admission by the
Administrative Agent and/or the Lenders of the existence of any such claims or
of liability for any matter or precedent upon which any liability may be
asserted.

(d) Except as expressly set forth herein, nothing contained in this Modification
is intended to or shall otherwise act to nullify, discharge, or release any
obligation incurred in connection with the Notes, the Loan Agreement and/or the
other Loan Documents or to waive or release any collateral given by any Borrower
to secure the Notes, nor shall this Modification be deemed or considered to
operate as a novation of the Notes, the Loan Agreement or the other Loan
Documents. Except to the extent of any express conflict with this Modification
or except as otherwise expressly contemplated by this Modification, all of the
terms and conditions of the Notes, the Loan Agreement and the other Loan
Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

(e) If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or condition
of this Modification, the Loan Agreement and the other Loan Documents, and this
Modification, the Loan Agreement and the other Loan Documents shall survive and
be construed as if such invalid or unenforceable term, provision or condition
had not been contained therein.

(f) Each Borrower acknowledges that, at all times prior to and through the date
hereof, the Administrative Agent and the Lenders have acted in good faith and
have conducted themselves in a commercially reasonable manner in their
relationship with such Borrower in connection with this Modification and in
connection with the obligations of the Borrowers to the Administrative Agent and
the Lenders under the Loan; the Borrowers hereby waiving and releasing any
claims to the contrary.

(g) Each Borrower, Lender and the Administrative Agent hereby acknowledges and
agrees that, from and after the date hereof, all references to the “Loan
Agreement” set forth in any Loan Document shall mean the Loan Agreement, as
modified pursuant to this Modification and any other modification of the Loan
Agreement dated prior to the date hereof.

(h) Each Borrower hereby represents and warrants that, as of the date hereof,
such Borrower is indebted to the Lenders in respect of the amounts due and owing
under the Notes, all such amounts remain outstanding and unpaid and all such
amounts are payable in full, without offset, defenses, deduction or counterclaim
of any kind or character whatsoever.

(i) Each Borrower acknowledges (a) that it has participated in the negotiation
of this Modification, and no provision of this Modification shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated or drafted such provision; (b) that it has

 

4



--------------------------------------------------------------------------------

had access to an attorney of its choosing in the negotiation of the terms of and
in the preparation and execution of this Modification, and it has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (c) that
all of the terms of this Modification were negotiated at arm’s length; (d) that
this Modification was prepared and executed without fraud, duress, undue
influence, or coercion of any kind exerted by any of the parties upon the
others; and (e) that the execution and delivery of this Modification is the free
and voluntary act of such Borrower.

(j) This Modification shall be governed by the laws of the Commonwealth of
Virginia (without regard to conflict of laws provisions) and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(k) This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile or PDF
signature.

[The Remainder of This Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

 

    BORROWERS:

ATTEST:

[Corporate Seal]

   

ICF INTERNATIONAL, INC.,

a Delaware corporation

By:   /s/ Terrance McGovern     By:   /s/ Alan Stewart Name:   Terrance McGovern
    Name:   Alan Stewart       Title:   CFO

ATTEST:

[Corporate Seal]

   

ICF CONSULTING GROUP, INC.,

a Delaware corporation

By:   /s/ Terrance McGovern     By:   /s/ Alan Stewart Name:   Terrance McGovern
    Name:   Alan Stewart       Title:   CFO WITNESS:    

ICF CONSULTING LIMITED,

a private limited company organized under the laws of England and Wales

By:   /s/ Susan Wolf     By:   /s/ Alan Stewart Name:   Susan Wolf     Name:  
Alan Stewart       Title:   CFO WITNESS:    

ICF CONSULTING PTY LTD,

an Australian corporation

By:   /s/ Susan Wolf     By:   /s/ Alan Stewart Name:   Susan Wolf     Name:  
Alan Stewart       Title:   CFO WITNESS:     ICF/EKO, a Russian corporation By:
  /s/ Susan Wolf     By:   /s/ Alan Stewart Name:   Susan Wolf     Name:   Alan
Stewart       Title:   CFO

 

6



--------------------------------------------------------------------------------

   

ICF CONSULTORIA DO BRASIL LTDA.,

a Brazilian limited liability company

      By:  

ICF CONSULTING GROUP, INC.,

a Delaware corporation

By:   /s/ Terrance McGovern     By:   /s/ Alan Stewart Name:   Terrance McGovern
    Name:   Alan Stewart Title:   Treasurer     Title:   CFO

 

      By:  

ICF CONSULTING SERVICES, L.L.C.,

a Delaware limited liability company

By:   /s/ Terrance McGovern     By:   /s/ Alan Stewart Name:   Terrance McGovern
    Name:   Alan Stewart Title:   Treasurer     Title:   CFO

 

   

    ICF INCORPORATED, L.L.C.

    ICF RESOURCES, L.L.C.

    SYSTEMS APPLICATIONS INTERNATIONAL, L.L.C.

    ICF ASSOCIATES, L.L.C.

    ICF SERVICES COMPANY, L.L.C.

    ICF CONSULTING SERVICES, L.L.C.

    ICF EMERGENCY MANAGEMENT SERVICES, LLC

    ICF CONSULTING CANADA, INC.

    CALIBER ASSOCIATES, INC.

    ADVANCED PERFORMANCE

    CONSULTING GROUP, INC.

    Z-TECH CORPORATION

    SIMAT, HELLIESEN & EICHNER, INC.

    SH&E LIMITED

    JONES & STOKES ASSOCIATES, INC.

 

Attest/Witness:       By:   /s/ Terrance McGovern     By:   /s/ Alan Stewart
Name:   Terrance McGovern     Name:   Alan Stewart       Title:   CFO

 

7



--------------------------------------------------------------------------------

      ADMINISTRATIVE AGENT AND LENDERS:       CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank, as Administrative Agent, Swing Line Lender
and Lender, on behalf of itself and the other Lender parties to this Agreement
pursuant to an Authorization       By:   /s/ Tracy Van Riper       Name:   Tracy
Van Riper       Title:   Vice President

 

8